DETAILED ACTION

The Applicant’s amendment filed on April 7, 2021 was received.  Claim 17 was canceled.  Claims 1, 5 and 10-13 were amended.  Claims 21-33 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 16, 2020.

Drawings
The drawings were received on April 7, 2021.  These drawings are acceptable.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
electrostatic dry powder spraying system for spraying a dry powder inside the hollow interior of the drum coater in claim 1;
liquid spray system for spraying a liquid containing auxiliary materials inside the hollow interior of the drum coater in claim 1;
heating system for heating the hollow interior of the drum coater, the heating system being positioned adjacent to the drum coater in claim 1;
ventilation system for air circulation between the operation volume and the external environment, wherein the ventilation system has an air inlet duct and an air outlet duct.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Double Patenting
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 5 and 11-13 are withdrawn because the claims have been amended.
Claims 1-16 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 1 recites the limitation "the amount of powder sprayed" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as an amount of powder sprayed.
Claim 8 recites the limitation "the powder coating system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as the electrostatic dry powder spraying system.
Claim 10 recites “the corona spray gun”, where previously the recitation is at least one corona spray gun.  It is unclear if the limitations to the corona spray gun applies to one or all of the corona spray gun.  For purposes of compact prosecution, the limitation will be interpreted as the at least one corona spray gun.
Claim 12 recites “the corona spray gun”, where the recitation is at least one corona spray gun is found in claim 8 and not claims 9 nor 1.  For purposes of compact prosecution, claim 12 will be dependent on claim 8.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Fusejima et al., Pentecost et al. and Melliger et al. on claims 1-6, 9, 11, 14 and 17-20 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Fusejima et al., Pentecost et al., Melliger et al. and Turner et al. on claim 7 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Fusejima et al., Pentecost et al., Melliger et al. and Cornelli et al. on claims 8 and 12-13 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Fusejima et al., Pentecost et al., Melliger et al. and Micheli et al. on claim 10 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Fusejima et al., Pentecost et al., Melliger et al., Little et al. and Lipscomb et al. et al. on claims 15-16 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1-4, 6, 8-14, 18-22, 25-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fusejima (US 2011/0197810) in view of Pentecost (US 2002/0117108), Melliger (US 4,133, 290), Cornelli (US 6,569,462) and Redding (US 2016/0244702).
In regards to claims 1, 8, 12-13 and 22, Fusejima teaches a pan coating apparatus (10) capable of coating tablets comprising:
a rotary drum (1, drum coater) having a hollow interior and is mounted inside a casing (2, housing), the rotary drum is rotatable about its longitudinal axis (fig. 1-3; para. 128-129, 131);
a spray gun (31) supplies coating materials to the interior of the rotary drum (fig. 1-3; para. 144);
a drum chamber (29, operation box) which encloses the rotary drum in an operation volume and separates the operation volume from an external environment (fig. 1-; para. 135);

a control panel (83 in figures-82 in description, touch screen control panel) is attached to the casing, and is capable of display at least one operating parameter of apparatus (fig. 1; para. 182).
Fusejima does not explicitly teach a powder coating system for spraying a dry powder inside the hollow interior of the drum coater and a liquid spray system for spraying a liquid containing auxiliary materials inside the hollow interior of the drum coater.
However, Pentecost teaches a powder coating system comprising a plurality of powder applicators (62) are connected to a powder tube (58), where the powder applicator sprays powder to an interior of a drum (20) (fig. 1-4; para. 31).  Pentecost teaches a liquid spray system comprising a plurality of solution spray nozzles (48), where the solution spray nozzles spray a solution onto particulate material passing through the drum (fig. 1-2, 6; para. 30).
Pentecost teaches the solution nozzles spray the particulate material in an area/zone above the area where the powder applicator sprays powder (fig. 2, 6; para. 36), where an instrument panel (16) on the wall of the machine (10) controls the application of the materials (fig. 3; para. 26, 31, 37).  Pentecost teaches the powder applicators and the solution spray nozzles are mounted onto a spray boom/bar (34) (para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the powder coating system, liquid spray system as arranged in the machine and control provided by the instrument panel of 
Further regarding claim 1, Fusejima and Pentecost as discussed above, but do not explicitly teach a heating system for heating the hollow interior of the drum coater, the heating system being positioned adjacent to the drum coater.
However, Melliger teaches a coating apparatus comprising an air supply means (41) which supplies air to an interior of a coating pan (11).  Melliger teaches along the air supply is a filter (43), heater (42) and a temperature controller (44), where the heater is capable of being considered adjacent/near the coating pan (fig. 1; col. 4, lines 34-45).  Melliger teaches heat air is supplied to the coating pan, where the heated air will heat the interior the coating pan (fig. 1; col. 6, lines 40-55).
Melliger teaches an exhaust means is connected to the coating pan, where along an exhaust path is a blower (49) and a filter (51) (fig. 1; col. 4, lines 45-55).  Melliger teaches a process controller controls the components of the coating apparatus (fig. 1; col. 4, lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the air supply means, exhaust means and process controller of Melliger onto the air supply port, air exhaust and control panel of Fusejima and Pentecost because Melliger teaches it will provide a precise amount of ingredients to be coated onto tablets (col. 1, lines 14-18, 45-55).
Further regarding claim 1, Fusejima, Pentecost and Melliger as discussed above, but do not explicitly the powder coating system comprising the powder applicators are an electrostatic dry powder spraying system comprising a corona spray gun.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the powder spraying nozzles of Cornelli onto powder coating system comprising the powder applicators of Fusejima, Pentecost and Melliger because Cornelli teaches it will provide layers of material with uniform thickness (col. 7, lines 1-5).
Further regarding claim 1, Fusejima, Pentecost, Melliger and Cornelli as discussed above, where Melliger teaches an operating parameter of temperature of the air supplied (col. 6, lines 40-55).  
Fusejima, Pentecost, Melliger and Cornelli do not explicitly the operating parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors.
However, Redding teaches a controller housing (120) comprising a computer system for controlling features of an apparatus (100) (para. 26).  Redding teaches a user interface (124) is connected to the computer system to inputting commands (para. 27) such as operating parameters (para. 50).
Redding teaches the computer system communicates with a plurality of modules, to receive information from sensors and operate/control various components.  Redding teaches the plurality of modules provides for a temperature sensor, humidity sensor, a drum rotation sensor, and a water pump controller which controls flow rate (fig. 7; para. 49-54).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer system and user interface of Redding onto control panel of Fusejima, Pentecost, Melliger and Cornelli, to provide control of process parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors because Redding teaches it will provide automated control of the process parameters (abstract, para. 5).
Further regarding the operating parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors, and adjusted above drug cores by touching the control panel, the recitations are associated processes provided by the apparatus.  A “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114)
Fusejima, Pentecost, Melliger, Cornelli and Redding teach the structural limitations of the claim and one would be capable of using operating parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors.
In regards to claim 2, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches the drum comprises a barrel portion (4) and the conical portions 
In regards to claim 3, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches the drum is horizontally positioned in the drum chamber along its longitudinal axis and fixed onto a shaft (9) (fig. 1-4; para. 131).
In regards to claim 4, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches a motor is connected to the shaft by way of a sprocket (para. 134).
In regards to claim 6, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches at least two baffles (26) are provided along an inside wall of the drum (fig. 4; para. 132).
In regards to claim 9, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches the spray gun is mounted onto a multi-function unit (32) connected to a multi-movement mechanism (41) (rotatable telescopic support) (fig. 10-13; para. 154-155) and Pentecost teaches the solution spray nozzles are connected to an atomization line (52), a solution supply line (50, liquid delivery conduits) and an air hose (56, gas source) (fig. 5-6; para. 30).  
Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above do not explicitly teach a metering pump connected to a liquid container.
However, Melliger teaches a metering pumps (24/26) supplies liquids from reservoirs (19/21) to the coating pan, the process controller control the supply of liquid using the metering pumps (fig. 1; col. 4, lines 10-20, col. 6, lines 10-20).

In regards to claim 11, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Pentecost teaches the solution nozzles spray the particulate material in an area/zone above the area where the powder applicator sprays powder (fig. 2, 6; para. 36).
In regards to claim 14, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches the path between the air supply (21) to an air supply hole (18) comprises a duct with a trapezoidal shape, where the duct is partially above the drum (fig. 1-3).
In regards to claim 18, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches the drum chamber is inside the casing (fig. 1-3).
In regards to claim 19, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches the drum chamber comprise a cylindrical shape along the barrel portion (4) (fig. 4).
In regards to claim 20, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Melliger teaches the filter (51) and blower (49) of the exhaust means, where the exhaust means is capable of generating a negative air pressure within the drum (fig. 1; col. 4, lines 45-55).
In regards to claim 21, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches the drum is partially perforated along the barrel portion by way of vents (6) (fig. 4; para. 131).
Fusejima, Pentecost, Melliger, Cornelli and Redding do not explicit teaches each hole size in the fully or partially perforated wall is in a range from about 1 to about 10 mm.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have sized each hole size in the fully or partially perforated wall is in a range from about 1 to about 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absence a showing of criticality (MPEP-2144.05-II-A).
In regards to claim 25, Fusejima, Pentecost, Melliger, Cornelli and Redding as discussed above, where Fusejima teaches a chamber door (11) and maintenance door (15) provides access to the interior of the casing (fig. 1, 3; para. 137-138).
In regards to claims 26-28 and 32, Fusejima teaches a pan coating apparatus (10) capable of coating tablets comprising:
a rotary drum (1, drum coater) having a hollow interior and is mounted inside a casing (2, housing), the rotary drum is rotatable about its longitudinal axis (fig. 1-3; para. 128-129, 131);
a spray gun (31) supplies coating materials to the interior of the rotary drum, where the spray gun is mounted onto a multi-function unit (32) connected to a multi-movement mechanism (41) (rotatable telescopic support) (fig. 1-3, 10-13; para. 144, 154-155); 
a drum chamber (29, operation box) which encloses the rotary drum in an operation volume and separates the operation volume from an external environment (fig. 1-; para. 135);

a control panel (83 in figures-82 in description, touch screen control panel) is attached to the casing, and is capable of display at least one operating parameter of apparatus (fig. 1; para. 182).
Fusejima does not explicitly teach a powder coating system for spraying a dry powder inside the hollow interior of the drum coater and a liquid spray system for spraying a liquid containing auxiliary materials inside the hollow interior of the drum coater.
However, Pentecost teaches a powder coating system comprising a plurality of powder applicators (62) are connected to a powder tube (58) which is connected to a container, where the powder applicator sprays powder to an interior of a drum (20) (fig. 1-4; para. 31).  Pentecost further teaches a liquid spray system comprising a plurality of solution spray nozzles (48), where the solution spray nozzles spray a solution onto particulate material passing through the drum (fig. 1-2, 6; para. 30). Pentecost teaches the solution spray nozzles are connected to an atomization line (52), a solution supply line (50, liquid delivery conduits) and an air hose (56, gas source) (fig. 5-6; para. 30).  
Pentecost teaches the solution nozzles spray the particulate material in an area/zone above the area where the powder applicator sprays powder (fig. 2, 6; para. 36), where an instrument panel (16) on the wall of the machine (10) controls the application of the materials (fig. 3; para. 26, 31, 37).  Pentecost teaches the powder applicators and the solution spray nozzles are mounted onto a spray boom/bar (34) (para. 29).

Further regarding claim 26, Fusejima and Pentecost as discussed above, but do not explicitly teach a metering pump connected to a liquid container and a heating system for heating the hollow interior of the drum coater, the heating system being positioned adjacent to the drum coater.
However, Melliger teaches a coating apparatus comprising an air supply means (41) which supplies air to an interior of a coating pan (11).  Melliger teaches along the air supply is a filter (43), heater (42) and a temperature controller (44), where the heater is capable of being considered adjacent/near the coating pan (fig. 1; col. 4, lines 34-45).  Melliger teaches heat air is supplied to the coating pan, where the heated air will heat the interior the coating pan (fig. 1; col. 6, lines 40-55).
Melliger teaches an exhaust means is connected to the coating pan, where along an exhaust path is a blower (49) and a filter (51) (fig. 1; col. 4, lines 45-55).  Melliger teaches a process controller controls the components of the coating apparatus (fig. 1; col. 4, lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the metering pump, air supply means, exhaust means and process controller of Melliger onto the solution nozzles, air supply port, air exhaust and control panel of Fusejima and Pentecost because Melliger teaches it will provide a precise amount of ingredients to be coated onto tablets (col. 1, lines 14-18, 45-55).

However, Cornelli teaches powder spraying nozzles (15, corona spray gun) which apply an electrostatic charge to the particles which are sprayed into a drum (12) (fig. 3-5; col. 6, lines 8-10, 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the powder spraying nozzles of Cornelli onto powder coating system comprising the powder applicators of Fusejima, Pentecost and Melliger because Cornelli teaches it will provide layers of material with uniform thickness (col. 7, lines 1-5).
Further regarding claim 26, Fusejima, Pentecost, Melliger and Cornelli as discussed above, where at least Melliger teaches an operating parameter of temperature of the air supplied (col. 6, lines 40-55).  
Fusejima, Pentecost, Melliger and Cornelli do not explicitly the operating parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors.
However, Redding teaches a controller housing (120) comprising a computer system for controlling features of an apparatus (100) (para. 26).  Redding teaches a user interface (124, touch screen) is connected to the computer system to inputting commands (para. 27) such as operating parameters (para. 50).
Redding teaches the computer system communicates with a plurality of modules, to receive information from sensors and operate/control various components.  Redding teaches the 
Redding teaches computer system monitors the process, where the process is compared to a recipe and errors are communicated to computer system and the user interface for fault handing (para. 50, 71-72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer system and user interface of Redding onto control panel of Fusejima, Pentecost, Melliger and Cornelli, to provide control of process parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors because Redding teaches it will provide automated control of the process parameters (abstract, para. 5).
Further regarding the operating parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors, and adjusted above drug cores by touching the control buttons on the touch screen control panel, the recitations are associated processes provided by the apparatus.  A “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114)
Fusejima, Pentecost, Melliger, Cornelli and Redding teach the structural limitations of the claim and one would be capable of using operating parameters including at least temperature, humidity, rotation speed, the amount of powder sprayed, flow rate of sprayed liquid, location of rotatable telescopic support, and systems errors.
Claims 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fusejima, Pentecost, Melliger, Cornelli and Redding as applied to claims 1-4, 6, 8-14, 18-22, 25-28 and 32 above, and further in view of Turner (US 4,831,959).
In regards to claims 7 and 31, Fusejima, Pentecost, Melliger, Cornelli and Redding have been discussed above, but do not explicitly teach the baffles and the inner wall of the drum coater are fully or partially coated with or made of insulating materials.  
However, Turner teaches a drum (17) are coated with a plastic finish to prevent particles (13) sticking to the interior wall of the drum (fig. 3-4; col. 6, lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plastic finish on the drum of Turner onto the baffles and drum of Fusejima, Pentecost, Melliger, Cornelli and Redding because Turner teaches it prevent sticking of particles.

Claims 10 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fusejima, Pentecost, Melliger, Cornelli and Redding as applied to claims1-4, 6, 8-14, 18-22, 25-28 and 32 above, and further in view of Micheli (US 2006/0065760).
In regards to claims 10 and 33, Fusejima, Pentecost, Melliger, Cornelli and Redding have been discussed above, but do not explicitly teach corona spray gun having a nozzle having a variety of 0-90 spray angle options for controlling the direction and the shape of the corona spray gun's spray zone.
However, in the same field of endeavor of electrostatic spraying, Micheli teaches a turbo spray nozzle (16) comprising movable sleeve (28) which moves along a rotatable shaft (26) to adjust the spread of the spray pattern (fig. 5-6; para. 17).
.

Claims 15-16 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fusejima, Pentecost, Melliger, Cornelli and Redding as applied to claims 1-4, 6, 8-14, 18-22, 25-28 and 32 above, and further in view of Little (US 4,360,431) and Lipscomb (US 2015/0145164).
In regards to claims 15-16 and 29-30, Fusejima, Pentecost, Melliger, Cornelli and Redding have been discussed above, but do not explicitly teach the heating system includes heating wires inside the air inlet duct and an electromagnetic heater which is installed below the drum coater.
However, in the same field of endeavor of coating within a drum, Little teaches air from inlet openings (176) is conveyed to heating chambers (178) which have heating coils (180) and then to a barrel (10) (fig. 1-3; col. 7, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the heating chamber with heating coils of Little onto the air inlet of Fusejima, Pentecost, Melliger, Cornelli and Redding because Little teaches it will provide drying of the applied coating (col. 7, lines 25-30).
Fusejima, Pentecost, Melliger, Cornelli, Redding and Little do not explicitly teach an electromagnetic heater.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the inductive and/or radiant heaters of Lipscomb onto the apparatus of Fusejima, Pentecost, Melliger, Cornelli, Redding and Little because Lipscomb teaches it will aid in drying the granules (para. 122).
Fusejima, Pentecost, Melliger, Cornelli, Redding Little and Lipscomb do not explicitly teach the inductive heaters (electromagnetic heater) is below the drum. 
However, repositioning the inductive heaters to be below the drum would represent an obvious rearrangement of parts that would not alter the operation of the apparatus in a patentably distinct manner or produce any new and unexpected benefit over the prior art structure (see MPEP 2144.04).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fusejima, Pentecost, Melliger, Cornelli and Redding as applied to claims 1-4, 6, 8-14, 18-22, 25-28 and 32 above, and further in view of Cooper (US 2006/0124780).
In regards to claims 23-24, Fusejima, Pentecost, Melliger, Cornelli and Redding have been discussed above, but do not explicitly teach corona spraying gun is made from a plastic, the plastic is selected from the group consisting of poly tetra fluoroethylene (PTFE), polyethylene terephthalate (PET), high density polyethylene (HDPE), polyvinyl chloride (PVC), low density polyethylene (LDPE), polypropylene (PP), polystyrene (PS), polycarbonate (PC).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the electrostatic spray charging nozzle comprises non-conductive element of Cooper onto the powder spraying nozzles of Fusejima, Pentecost, Melliger, Cornelli and Redding because Cooper teaches it will reduce the amount of spray returning back to the nozzle (para. 39).
 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Argument directed to Fusejima, Pentecost and Melliger for not teaching an electrostatic dry powder spraying system for electrostatically spraying a dry powder inside the hollow interior of the drum coater.
Fusejima does not teach a touch screen control panel. Based on a review of the Figures and paragraph [0182], Fusejima only describes the position of the control panel 82 but does not disclose the functions and type of the control panel. 
Cornelli teaches powder spraying nozzles which apply an electrostatic charge to the particles (Figs. 3 to 5; col.6, lines 8 to 10, and 55 to 65), but he does not disclose the type of powder spraying nozzle being used.
Applicant submits that this nozzle is different from the nozzle configuration of present claim 10, since it can only adjust the spread of the spray pattern and cannot vary the angle of spray as is achieved with the variable angle nozzle of present claim 10.  
Applicant has reviewed Pentecost and notes that both solution nozzles 48 and powder pumps 62 are mounted along the boom 34 and while nowhere in Pentecost (including para. [0036] is the relative orientation of the pumps with respect to the nozzles explicitly described, a review of Figures 1, 2 and 6 clearly shows solutions nozzles 48 clearly below powder pumps 62, which is the opposite of the arrangement recited in claim 11
With respect to claim 20, Melliger teaches the filter (51) and blower (49) of the exhaust means (col. 4, lines 45-55). It can be observed from Figure 1 of Mellinger that the hot air is blown into the coater through a blower, and another blower is used to exhaust the waste gas. There is no disclosure related to producing a negative pressure and Applicant submits It is not possible to conclude that a negative pressure working condition is formed with the two blowers.

In response to Applicant’s arguments, please consider the following comments:
A new grounds rejection of Fusejima, Pentecost, Melliger, Cornelli and Redding is presented above to teach the amended claim recitation of electrostatic dry powder spraying system for electrostatically spraying a dry powder inside the hollow interior of the drum coater.
Applicants’ argument is noted, however, Fusejima depicts the control panel as a screen in fig. 2 and uses of the phrase of a control panel versus a screen.  One of ordinary skill in the art will recognize the control panel is a touch screen type of control panel. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., type of powder spraying nozzle being used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  One of ordinary skill in the art will recognize the use of term of powder to be in the form of dry powder.  Cornelli further teaches powder is vibrated to ensure powder fluidity (col. 6, lines 18-25) which requires the powder to be dry as a wet powder would not fluidize.
Applicants’ argument is noted, however the claim has no corresponding structure to angle of spray.  It is the examiner’s opinion the change in spread of the spray pattern corresponds to change in angle of spray.  The claim does not clearly recite corresponding structure which provides the nozzle with a variable spray angle options.  Limitations from the specification are not imported into the claim.  Finally, the claim recites a nozzle having variety of 0-90o spray angle options, whereas the specification in view of newly added fig. 6, proposes several different nozzles, each nozzle has different spray angle options.  If applicants intended
Applicants’ argument is noted, however in fig. 6 of Pentecost, the solution spray nozzles-48 is above the powder applicators-62.  The figure depicts the zones as required in claim 11.  Further, as the drum rotates in a clockwise direction (see para 19, 41-42). , fig. 2 also addresses the liquid spray zone before/above the powder spray zone.
In response to applicant's argument that generate negative air pressure in the operation volume, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In response to applicant's argument that the hot air is blown into the coater through a blower, and another blower is used to exhaust the waste gas, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The supply of hot air was not relied upon in the combination discussed above.  Further when the supply of hot air is stopped and the exhaust air continues, one of ordinary skill in the art will recognize a negative pressure will occur.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Binu Thomas/Primary Examiner, Art Unit 1717